Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of applicant’s amendment filed on December 8, 2020. Claim 1 has been amended. Claims 2, 4, and 12-20 were previously cancelled. Claims 1, 3, 5-11 and 21-28 are pending.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (Patent No.: US 8,274,226); hereinafter referred to as “Sikora”, in view of Catalano et al. (Pub. No.: US 2009/0309501), hereinafter referred to as “Catalano”.
Regarding Claim 1, Sikora teaches, in Figures 1, 6A and 8, a variable geometry light source, comprising: a microcontroller (200) configured for: receiving a user input (col 8, lines 10-18); and producing an illumination data signal based on the user input (col 8, lines 19-24); the microcontroller (200) including at least one processor, a memory, and a storage (col 10, lines 43-46); a power receiver 
Sikora does not teach the microcontroller, the at least one processor, the memory, the storage, the power receiver, the dense array of LED, and the at least one driver are housed upon a single printed circuit board. Catalano, in the same field of endeavor, teaches (see Figure 3) a single printed circuit board (304) comprising LEDS, power electronics and control electronics ([0038]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the circuitry taught by Sikora by combining the microcontroller, the at least one processor, the memory, the storage, power receiver, driver and LEDs on a single PCB as taught by Catalano, to reduce the size and complexity of the components. Furthermore, it is held that making separate components integral is not inventive (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Regarding Claim 3, Sikora teaches the variable geometry light source of claim 1, wherein the illumination data signal includes a signal to illuminate one of: an adjacent one or more, a distant one or more, and a combination of the adjacent and distant ones of the at least one LED (col 8, lines 2-4).
Regarding Claim 7, Sikora teaches varying the size of the diameter of the light source (col 8, lines 59-60). Sikora does not teach maintaining an outside diameter of 1.5 inches or less. Prior to the 
Regarding Claim 8, Sikora teaches the variable geometry light source of claim 1, wherein the selectable variable geometry light pattern is configured to replace at least one required illumination source within a cabin of a vehicle (col 2, lines 9-12).
Regarding Claim 9, Sikora teaches the variable geometry light source of claim 1, wherein the selectable variable geometry light pattern is configured to replace at least one required illumination source designed to project externally from a vehicle (col 2, lines 7-9).
Regarding Claim 10, Sikora teaches the variable geometry light source of claim 1, wherein the illumination data signal causes the selectable variable geometry light pattern to produce a communication to a viewer of the pattern (col 2, lines 7-9).
Regarding Claim 11, Sikora teaches the variable geometry light source of claim 1, wherein the tunable lens maintains a fixed shape as the variable geometry light source is operational (col 8, lines 36-38).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (Patent No.: US 8,274,226); hereinafter referred to as “Sikora”, in view of Catalano et al. (Pub. No.: US 2009/0309501), hereinafter referred to as “Catalano”, further in view of Lee (Pub. No.: US 2013/0002141).
Regarding Claim 5, Sikora teaches, in Figure 8, a driver (260) to individually control each LED of the dense array of LED. Sikora does not explicitly teach the driver is a MOSFET. Lee, in the same field of endeavor, teaches (see Figure 6B) a light source comprising a driver further comprising a MOSFET (SW_1 .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (Patent No.: US 8,274,226); hereinafter referred to as “Sikora”, in view of Catalano et al. (Pub. No.: US 2009/0309501), hereinafter referred to as “Catalano”, as evidenced by Callahan (Pub. No.: US 2008/0030149).
Regarding Claim 6, Sikora teaches, in Figure 8, a driver (260) to individually control each LED of the dense array of LED. Sikora does not explicitly teach the driver is a second microcontroller. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the variable geometry light source taught by Sikora by using a microcontroller as a driver for LEDs, since it is known in the art to use a microcontroller to drive LEDs as evidenced by Callahan ([0020]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 21-28, the cited prior art of record does not teach or fairly suggest a variable geometry light source comprising, along with the other claimed features, an upper housing; a lower housing connected to the upper housing; a single printed circuit board located within the upper housing and the lower housing, a tunable lens located within the lower housing; an outer lens connected to the lower housing; and a handle connected to the lower housing; the handle configured to adjust a direction of the controlled illumination, as recited in claim 21.


Response to Arguments
Applicant's arguments filed on December 8, 2020 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant alleges that prior art Catalano (Pub. No.: US 2009/0309501) does not teach “wherein the microcontroller, the at least one processor, the memory, the storage, the power receiver, the dense array of LEDs, and the at least one driver are housed upon a single printed circuit board. Examiner sets forth that Catalano teaches (see Figure 3) a single printed circuit board (PCB) comprising LEDs, power electronics and control electronics ([0038]). Although Catalano does not teach the specific components mounted on a single PCB, it teaches the concept of combining multiple electronic components (LEDs, power and control) on a single PCB. It is not inventive to combine specific electronic components on a single PCB. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the primary prior art Sikora (Patent No.: US 8,274,226) by placing all the electronic components on one single PCB as taught by Catalano, to reduce the size and complexity of the components. Furthermore, it is held that making separate components integral is not inventive (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896